JUDGMENT
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, General Electric Company v. United States Slip Op. 93-55 (April 21, 1993) (“Remand Results”) wherein antidumping duties were recalculated after excluding from the calculation of the assessment rate eight sales identified as occurring prior to the period of review, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.